In a coram, nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered October 6, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered March 25, 1954 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence. In this proceeding defendant sought a hearing upon the issue of the voluntariness of his confession. Appeal dismissed as academic. It appears that the order appealed from was superseded by a later order entered April 9, 1965 upon reargument, which granted a hearing to defendant upon the issue of the voluntariness of his confession. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.